Title: From Thomas Jefferson to Archibald Stuart, 5 April 1796
From: Jefferson, Thomas
To: Stuart, Archibald


                    
                        Dear Sir
                        Monticello Apr. 5. 96.
                    
                    I am doomed to be a very troublesome acquaintance to you. I am now in want of a stone mason, one with whom I had agreed to begin my house within 3. weeks from this time having yesterday notified me that he cannot come. Mr. Cocke of this county tells me of a Mr. Felty Millar of your town a good workman and suitable on every account for my purposes. The object of this letter is to get you to engage this man for me. Mr. Cocke says he lately offered to come and work for him at 2/6 a perch. I should prefer hiring by the day, because it is the foundation of an addition to my dwelling house, which I have to do and which I wish to have great pains taken about. He supposes 7/6 a day equivalent to 2/6 a perch. However my necessity is such that I must have a workman, and therefore am only to try to get him as cheap as we can. I had in fact agreed to give the other man 9/ a day. I would wish him to be here ready to go to work on the 8th. of May, and could not admit of more than a week or a fortnight’s delay beyond that: because after the foundation of stone, I have to go on with the brickwork, then the roof, and all within the limits of the summer. If he makes a difficulty of the distance, I will pay him for his time coming and going, rather than be disappointed. I lodge him and find provisions; but give no liquor. This is an absolute article, as I never saw work go on well if the workman had liquor. It is therefore a point which I never give up. I have about 140.  perch in the present job. The next year I have a large mill to build, which, if he gives satisfaction, he would probably be employed on. He might bring one assistant with him if he chuses. But this is not essential. I know you will recieve this during your district court and consequently in the midst of your business. Yet my necessities oblige me to pester you with it at so unseasonable a moment and so pressingly that it would be very desireable if I could recieve an answer by Monday’s post, but at furthest by that of the week following.
                    You said in your last, that you apprehended my interference in the contest between Staunton and Charlottesville for the Academy. I have never put pen to paper on the subject, nor spoken of it but with one or two of my neighbors. My own suspicions are that both places may make themselves easy about it: and that the interests of George town will give New London the preference. But this is mere suspicion founded on private motives and therefore not to be mentioned as from me.—The money matter you mention has never entered my head, and I wish it to lie till it would be inconvenient to yourself or brother to keep it longer. Adieu Yours affectionately
                    
                        Th: Jefferson
                    
                    
                        Pray tempt and persuade Millar by all possible motives to come.
                    
                